246 Ind. 101 (1964)
202 N.E.2d 893
THE PENNSYLVANIA RAILROAD COMPANY
v.
KENT.
No. 19,658.
Supreme Court of Indiana.
Filed December 17, 1964.
*102 White, Raub, Reis & Wick, of Indianapolis, for appellant.
Hickam & Hickam, of Spencer, for appellee.
ARTERBURN, C.J.
This case comes to this Court on petition to transfer. (See 198 N.E.2d 615)
The opinion of the Appellate Court should be construed as denying the right of a common carrier to make indemnifying contracts against its own torts or negligence in its common carrying services only with those using such services, and it further should not be construed as prohibiting a common carrier from entering into insurance contracts with duly licensed insurance companies to indemnify it against its losses.
Upon such interpretation, the petition to transfer is denied.
Jackson, Myers, Landis and Achor, JJ., concur.
NOTE.  Reported in 202 N.E.2d 893.